Exhibit 10.1

 

TUESDAY MORNING CORPORATION

CORPORATE EXECUTIVE

ANNUAL INCENTIVE PLAN

 

Article I

Purpose

 

The purpose of the Tuesday Morning Corporation Corporate Executive Annual
Incentive Plan (the “Plan”) is to advance the interests of Tuesday Morning
Corporation, a Delaware corporation (the “Company”), and its stockholders by
(a) providing certain employees of the Company and its Subsidiaries (as
hereinafter defined) with incentive compensation which is tied to the
achievement of pre-established and objective performance goals, (b) identifying
and rewarding superior performance and providing competitive compensation to
attract, motivate, and retain employees who have outstanding skills and
abilities and who achieve superior performance, (c) fostering accountability and
teamwork throughout the Company, and (d) aligning the interests of executive
management with the stockholders of the Company.

 

The Plan is intended to provide Participants (as hereinafter defined) with
incentive compensation which is not subject to the deduction limitation
rules prescribed under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), and should be construed to the extent possible as
providing for remuneration which is “performance-based compensation” within the
meaning of Code Section 162(m) and the treasury regulations promulgated
thereunder.

 

Article II

Definitions

 

For the purposes of this Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:

 

“Award” means a grant of Incentive Compensation that may be paid to an Eligible
Employee upon the satisfaction of specified Performance Goal(s) for a particular
Performance Period; such Performance Period may be for a period of less than a
Fiscal Year (e.g., six months, a “Short-Term Award”), a period equal to a Fiscal
Year (an “Annual Award”), or a period in excess of a Fiscal Year (e.g., three
Fiscal Years, a “Long-Term Award”).

 

“Base Pay” means for a Performance Period with a duration equal to or less than
a Fiscal Year, a Participant’s aggregate base salary received from the Company
during the Performance Period, or, for a Performance Period with a duration
longer than a Fiscal Year, a Participant’s annualized rate of base salary
received from the Company during the Performance Period, each according to the
books and records of the Company, excluding overtime, commissions, bonuses,
disability pay, any Incentive Compensation paid to the Participant, or any other
payment in the nature of a bonus or compensation paid under any other employee
plan, contract, agreement, or program.

 

“Board” means the Board of Directors of the Company.

 

“Business Unit” means any segment or operating or administrative unit, including
geographical unit or individual stores, of the Company identified by the
Committee as a separate business unit, or a Subsidiary identified by the
Committee as a separate business unit.

 

“Business Unit Performance Goals” means the objective performance goals
established for each Business Unit in accordance with Sections 5.1 and 5.2 below
for any Performance Period.

 

1

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board or any other committee
as determined by the Board, which shall consist of two or more “outside
directors” within the meaning of Code Section 162(m).

 

“Company” means Tuesday Morning Corporation, a Delaware corporation.

 

“Company Performance Goals” means the objective performance goals established
for the Company in accordance with Sections 5.1 and 5.3 below for any
Performance Period.

 

“Covered Employee” shall have the same meaning as the term “covered employee”
(or its counterpart, as such term may be changed from time to time) contained in
the treasury regulations promulgated under Code Section 162(m), or their
respective successor provision or provisions, that being an employee for whom
the limitation on deductibility for compensation pursuant to Code
Section 162(m) is applicable.

 

“Disability” means a Participant is qualified for long-term disability benefits
under the Company’s or Subsidiary’s disability plan or insurance policy; or, if
no such plan or policy is then in existence or if the Participant is not
eligible to participate in such plan or policy, that the Participant, because of
a physical or mental condition resulting from bodily injury, disease, or mental
disorder, is unable to perform his or her duties of employment for a period of
six (6) continuous months, as determined in good faith by the Committee, based
upon medical reports or other evidence satisfactory to the Committee. 
Notwithstanding the foregoing sentence, in the event an Award issued under the
Plan is subject to Code Section 409A, then, in lieu of the foregoing definition
and to the extent necessary to comply with the requirements of Code
Section 409A, the definition of “Disability” for purposes of such Award shall be
the definition of “disability” provided for under Code Section 409A and the
regulations or other guidance issued thereunder.

 

“Eligible Employee” shall mean any Employee of the Company or any Subsidiary.

 

“Employee” means a common law employee (as defined in accordance with the
treasury regulations and revenue rulings applicable under Code Section 3401(c))
of the Company or any Subsidiary of the Company.

 

“Fiscal Year” means the fiscal year of the Company, which is the twelve-month
(12-month) period ending on June 30.

 

“Incentive Compensation” means the compensation approved by the Committee to be
paid to a Participant for any Performance Period under the Plan.

 

“Individual Performance Goals” means the objective performance goals established
for an individual Participant in accordance with Section 5.5 below for any
Performance Period.

 

“Maximum Achievement” means, for a Participant for any Performance Period, the
maximum level of achievement of a set of Performance Goals required for
Incentive Compensation to be paid, which shall be established by the Committee
in accordance with Section 5.1 below.

 

2

--------------------------------------------------------------------------------


 

“Participant” means an Employee of the Company or a Subsidiary who satisfies the
eligibility requirements of Article IV of the Plan and who is selected by the
Committee (or an Authorized Officer, duly appointed in accordance with
Article III) to participate in the Plan for any Performance Period.

 

“Performance Criteria” shall have the meaning set forth in Section 5.2 below.

 

“Performance Goals” means the Individual Performance Goals, Business Unit
Performance Goals, and Company Performance Goals established by the Committee
for a Participant, the Company and/or each Business Unit for any Performance
Period, as provided in Sections 5.1, 5.2, 5.3, and 5.6 below.

 

“Performance Period” means the period selected by the Committee for the payment
of Incentive Compensation, which period shall be scheduled in good faith at the
time the Performance Goals for such period are established.  Unless the
Committee, in its discretion, specifies other Performance Periods for the
payment of Incentive Compensation hereunder, the Performance Period shall be a
Fiscal Year.

 

“Plan” means the Tuesday Morning Corporation Corporate Executive Annual
Incentive Plan, as it may be amended from time to time.

 

“Subsidiary” means (i) any corporation in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing a majority of the total
combined voting power of all classes of stock in one of the other corporations
in the chain, (ii) any limited partnership, if the Company or any corporation
described in item (i) above owns a majority of the general partnership interest
and a majority of the limited partnership interests entitled to vote on the
removal and replacement of the general partner, and (iii) any partnership or
limited liability company, if the partners or members thereof are composed only
of the Company, any corporation listed in item (i) above, any limited
partnership listed in item (ii) above or any other limited liability company
described in this item (iii).  “Subsidiaries” means more than one of any such
corporations, limited partnerships, partnerships, or limited liability company.

 

“Target Achievement” means, for a Participant for any Performance Period, the
level of achievement of a set of Performance Goals required for Incentive
Compensation to be paid at the target bonus level, which shall be established by
the Committee in accordance with Section 5.1 below.

 

“Threshold Achievement” means, for a Participant for any Performance Period, the
minimum level of achievement of a set of Performance Goals required for any
Incentive Compensation to be paid, which shall be established by the Committee
in accordance with Section 5.1 below.

 

Article III

Administration

 

3.1          Committee’s Authority.  Subject to the terms of this Article III,
the Plan shall be administered by the Committee.  For each Performance Period,
the Committee shall have full authority to (i) designate the Eligible Employees
who shall participate in the Plan; (ii) establish the Performance Goals and
achievement levels for each Participant pursuant to Article V hereof; and (iii)
establish and certify the achievement of the Performance Goals.  Notwithstanding
any provision of the Plan to the contrary, any decision concerning the awarding
of Incentive Compensation hereunder (including, without limitation,
establishment of Performance Goals, Threshold Achievement, Target Achievement,
Maximum Achievement, and any other information necessary to calculate Incentive
Compensation for a Covered Employee for such Performance Period) shall be made
exclusively by the members of the Committee who

 

3

--------------------------------------------------------------------------------


 

are at that time “outside” directors, as that term is used in Code
Section 162(m) and the treasury regulations promulgated thereunder.

 

3.2          Committee Action.  A majority of the Committee shall constitute a
quorum, and the act of a majority of the members of the Committee present at a
meeting at which a quorum is present shall be the act of the Committee.

 

3.3          Committee’s Powers.  The Committee shall have the power, in its
discretion, to take such actions as may be necessary to carry out the provisions
and purposes of the Plan and shall have the authority to control and manage the
operation and administration of the Plan.  In order to effectuate the purposes
of the Plan, the Committee shall have the discretionary power and authority to
construe and interpret the Plan, to supply any omissions therein, to reconcile
and correct any errors or inconsistencies, to decide any questions in the
administration and application of the Plan, and to make equitable adjustments
for any mistakes or errors made in the administration of the Plan.  All such
actions or determinations made by the Committee, and the application of
rules and regulations to a particular case or issue by the Committee, in good
faith, shall not be subject to review by anyone, but shall be final, binding and
conclusive on all persons ever interested hereunder.

 

To the extent permitted by applicable law, the Committee also may, in its
discretion and by a resolution adopted by the Committee, authorize one or more
officers of the Company (each an “Authorized Officer”), solely with respect to
Employees who are not Covered Employees, within the ten most highest compensated
officers of the Company, or Authorized Officers: (i) determine the amount of
Incentive Compensation payable to such Employees in accordance with the terms of
the Plan; (ii) establish Performance Goals for such Employees, and certify
whether, and to what extent, such Performance Goals were achieved for the
applicable Performance Period; and (iii) reduce Incentive Compensation payable
to such Employees in accordance with the provisions of Section 5.6, and
authorize payment to such Employees in accordance with Article VI.

 

In construing the Plan and in exercising its power under provisions requiring
the Committee’s approval, the Committee shall attempt to ascertain the purpose
of the provisions in question, and when the purpose is known or reasonably
ascertainable, the purpose shall be given effect to the extent feasible. 
Likewise, the Committee is authorized to determine all questions with respect to
the individual rights of all Participants under this Plan, including, but not
limited to, all issues with respect to eligibility.  The Committee shall have
all powers necessary or appropriate to accomplish its duties under this Plan
including, but not limited to, the power to:

 

(a)           designate the Eligible Employees who shall participate in the
Plan;

 

(b)           maintain complete and accurate records of all Plan transactions
and other data in the manner necessary for proper administration of the Plan;

 

(c)           adopt rules of procedure and regulations necessary for the proper
and efficient administration of the Plan, provided the rules and regulations are
not inconsistent with the terms of the Plan as set out herein.  All rules and
decisions of the Committee shall be uniformly and consistently applied to all
Participants in similar circumstances;

 

(d)           enforce the terms of the Plan and the rules and regulations it
adopts;

 

(e)           review claims and render decisions on claims for benefits under
the Plan;

 

4

--------------------------------------------------------------------------------


 

(f)            furnish the Company or the Participants, upon request, with
information that the Company or the Participants may require for tax or other
purposes;

 

(g)           employ agents, attorneys, accountants or other persons (who also
may be employed by or represent the Company) for such purposes as the Committee
considers necessary or desirable in connection with its duties hereunder; and

 

(h)           perform any and all other acts necessary or appropriate for the
proper management and administration of the Plan.

 

Article IV

Eligibility

 

For each Performance Period, the Committee shall select the particular Eligible
Employees to whom Incentive Compensation may be awarded for such Performance
Period; with respect to Covered Employees, such determination shall be made
within the first ninety (90) days of such Performance Period (and in the case of
a Performance Period less than a Fiscal Year, such determination shall be made
no later than the date that 25% of the Performance Period has elapsed).  To the
extent permitted by the Committee, Employees who participate in the Plan may
also participate in other incentive or benefit plans of the Company or any
Subsidiary.  Notwithstanding any provision in this Plan to the contrary, the
Committee may grant one or more Awards to an Eligible Employee at any time, and
from time to time, and the Committee shall have the discretion to determine
whether any such Award shall be a Short-Term Award, an Annual Award or a
Long-Term Award.

 

Article V

Determination of Goals and Incentive Compensation

 

5.1          Establishment of Business Unit and Company Performance Goals.  No
later than the ninetieth (90th) day of the Performance Period (and in the case
of a Performance Period less than a Fiscal Year, such determination shall be
made no later than the date that 25% of the Performance Period has elapsed), the
Committee shall approve, as applicable, the following: (i)  the Business Unit
Performance Goals for the Performance Period, (ii) the Company Performance Goals
for the Performance Period, (iii) the Threshold Achievement, Target Achievement,
and Maximum Achievement levels for the Business Unit Performance Goals and
Company Performance Goals for the Performance Period, (iv) with respect to each
Participant, Incentive Compensation for achievement of Threshold Achievement,
Target Achievement, and Maximum Achievement levels and the relative weighting of
each Performance Goal in determining the Participant’s Incentive Compensation,
and (v) a schedule setting forth the payout opportunity for Threshold
Achievement, Target Achievement, and Maximum Achievement levels.

 

5.2          Categories of Business Unit Performance Goals.  The Business Unit
Performance Goals, if any, established by the Committee for any Performance
Period may differ among Participants and Business Units.  For each Business
Unit, any Business Unit Performance Goals shall be based on the performance of
the Business Unit.  Performance criteria for a Business Unit shall be related to
the achievement of financial and operating objectives of the Business Unit,
which, where applicable, shall be within the meaning of Code Section 162(m), and
consist of one or more of any of the following criteria: cash flow; net
operating losses; store sales; inventory turnover; cost; cost reductions; cost
ratios (per employee or per customer); revenues; increased revenue; revenue
ratios (per employee or per customer); customer growth; sales; ratio of debt to
debt plus equity; net borrowing, credit quality or debt ratings; profit before
tax; economic profit; earnings before interest and taxes; earnings before
interest, taxes, depreciation and amortization; gross margin; earnings per share
(whether on a pre-tax, after-tax, operational or other basis); earnings per
share growth; operating earnings; capital expenditures; expenses

 

5

--------------------------------------------------------------------------------


 

or expense levels; expense control; economic value added; ratio of operating
earnings to capital spending or any other operating ratios; free cash flow; cash
flow from operations; net profit; net sales; net income; net asset value per
share; the accomplishment of mergers, acquisitions, dispositions, public
offerings or similar extraordinary business transactions; sales growth; price of
the Company’s common stock; project completion time and budget goals; return on
net assets, equity or stockholders’ equity; return on capital compared to cost
of capital; return on capital employed; return on invested capital market share;
inventory levels, inventory turn or shrinkage; total market value; stockholder
value; total return to stockholders; dividend payout; dividend growth; or such
other objective criteria determined by the Committee (“Performance Criteria”). 
Any Performance Criteria may be measured in absolute terms, relative to a peer
group or index, relative to past performance, or as otherwise determined by the
Committee. Any Performance Criteria may include or exclude (i) extraordinary,
unusual and/or non-recurring items of gain or loss, (ii) gains or losses on the
disposition of a business, (iii) changes in tax or accounting regulations or
laws, or (iv) the effect of a merger or acquisition, as identified in the
Company’s quarterly and annual earnings releases.  In all other respects,
Performance Criteria shall be calculated in accordance with the Company’s
financial statements, under generally accepted accounting principles, or under a
methodology established by the Committee which is consistently applied and
identified in the audited financial statements, including footnotes, or the
Management Discussion and Analysis section of the Company’s annual report.

 

5.3          Company Performance Goals.  The Company Performance Goals, if any,
established by the Committee for any Performance Period shall relate to the
achievement of predetermined financial and operating objectives for the Company
and its Subsidiaries on a consolidated basis, which, where applicable, shall be
within the meaning of Code Section 162(m) and consist of one or more of any
combination of the factors sets forth in Section 5.2 above, as applied to the
Company and its Subsidiaries on a consolidated basis.  The Company Performance
Goals may be established either on an absolute or on a per share basis
reflecting dilution of shares as the Committee deems appropriate and, if the
Committee so determines, net of or including cash dividends.  The Company
Performance Goals may also be established on a relative basis as compared to the
performance of a published or special index deemed applicable by the Committee
including, but not limited to, a group of companies deemed by the Committee to
be comparable to the Company.

 

5.4          Certification.  On or before the ninetieth (90th) day immediately
following the end of the applicable Performance Period and following receipt of
the independent auditor’s report, the Committee shall certify in writing and in
compliance with the requirements of Treasury Regulation 1.162-27 (and successor
regulations thereto) in the case of any Award intended to qualify under Code
Section 162(m): (i) the extent to which each Business Unit achieved its Business
Unit Performance Goals, if any, for the Performance Period, (ii) the extent to
which the Company achieved its Company Performance Goals, if any, for the
Performance Period, (iii) the calculation of the Participants’ Incentive
Compensation, and (iv) the determination by the Committee of the amount of
Incentive Compensation, if any, to be paid to each Participant for the
Performance Period. In determining whether Performance Goals have been achieved
and Incentive Compensation is payable for a given Performance Period, generally
accepted accounting principles to the extent applicable to the Performance Goal
shall be applied on a basis consistent with prior periods, and such
determinations shall be based on the calculations made by the Company and
binding on each Participant.  Approved minutes of the Committee meeting in which
the certification required by this Section 5.4 is made shall be treated as
written certification for purposes for this Section 5.4.

 

5.5          Earned Award Based on Level of Achievement.  If Threshold
Achievement is attained with respect to a Performance Goal, then the Incentive
Compensation that may be paid to such Participant with respect to such
Performance Goal shall be based on the Committee’s predetermined schedule (which
may allow for interpolation between achievement levels) setting forth the earned
award.

 

6

--------------------------------------------------------------------------------


 

5.6                               Discretion to Reduce Incentive Compensation. 
After the certification described in Section 5.4 the Committee may, in its sole
and absolute discretion, decrease the Incentive Compensation to be paid to one
or more Participants for such Performance Period.  The Committee may consider
subjective factors, including factors communicated to the Participant at the
beginning of the Performance Period or other factors the Committee considers
appropriate, and including any Individual Performance Goals set for the
Participant for the given Performance Period, in determining whether to reduce
the Incentive Compensation to be paid to a Participant.  Individual Performance
Goals need not have been established during the specific time periods set forth
in Section 5.1 above for the establishment of Company Performance Goals and
Business Unit Performance Goals.

 

5.7                               Limitation on Total Incentive Compensation. 
Notwithstanding any provision to the contrary contained herein, the maximum
Incentive Compensation payable to any Participant with respect to any single
Award shall not exceed $2,500,000.00.

 

Article VI

Payment of Incentive Compensation

 

6.1                               Form and Time of Payment.  Subject to the
provisions of Sections 6.2 and 6.3 below and except as otherwise provided
herein, a Participant’s Incentive Compensation for a Performance Period shall be
paid or commence as soon as reasonably practicable following the close of the
Performance Period to which such Incentive Compensation relates, but no later
than September 15th of the calendar year in which such Performance Period ends. 
The payment shall be in the form directed by the Committee and may either be
paid in a cash lump sum payment or in installments, as selected by the
Committee; provided, however, if no such selection is made the default form of
payment shall be a cash lump sum payment.

 

6.2                               Forfeiture Upon Termination Prior to Date of
Payment.  If a Participant’s employment with the Company and all of its
Subsidiaries is terminated voluntarily by the Participant for any reason, or is
terminated by his or her employer for any reason other than the death or
Disability of the Participant, during a Performance Period or after a
Performance Period but prior to the date of actual payment in accordance with
Section 6.1 above, then such Participant will immediately forfeit any right to
receive any Incentive Compensation hereunder for such Performance Period. 
However, under such circumstances where the termination of employment occurs
after the Performance Period has ended but prior to the date of actual payment,
the Committee may pay the Participant an amount not to exceed the amount earned
according to the terms of the Award.

 

6.3                               Pro Rata Payment for Death or Disability; New
Hires.

 

(a)                                 Death or Disability.  If during a
Performance Period, a Participant’s employment is terminated by reason of the
Participant’s death or Disability, then such Participant shall, if the Committee
so determines, be eligible to receive pro rata portion of the Incentive
Compensation that would have been payable to such Participant, if he or she had
remained employed, based on the number of days worked during the Performance
Period.  Such Incentive Compensation shall be paid at the time and in the manner
set forth in Section 6.1 hereof.

 

(b)                                 New Hires; Promotions.  Any individual who
is newly-hired or becomes an Eligible Employee during a Performance Period and
who is selected by the Committee to participate in the Plan shall be eligible to
receive a pro rata portion of the Incentive Compensation to which he or she
could have been entitled if he or she had been employed for the full Performance
Period, based on the number of days during the Performance Period during which
he

 

7

--------------------------------------------------------------------------------


 

or she is a Participant in the Plan and calculated on the basis of his or her
Base Pay received for the Performance Period.  Such Incentive Compensation shall
be paid at the time and in the manner set forth in Section 6.1 hereof.

 

6.4                               Recoupment for Restatements.  Notwithstanding
any other language in this Plan, the Committee may recoup all or any portion of
any Incentive Compensation paid to a Participant, in the event of a restatement
of the Company’s financial statements as set forth in the Company’s clawback
policy, if any, approved by the Company’s Board from time to time.

 

Article VII

Miscellaneous Provisions

 

7.1                               Non-Assignability.  A Participant may not
alienate, assign, pledge, encumber, transfer, sell or otherwise dispose of any
rights or benefits awarded hereunder prior to the actual receipt thereof; and
any attempt to alienate, assign, pledge, sell, transfer or assign prior to such
receipt, or any levy, attachment, execution or similar process upon any such
rights or benefits shall be null and void.

 

7.2                               No Right To Continue In Employment.  Nothing
in the Plan confers upon any employee the right to continue in the employ of the
Company or any Subsidiary, or interferes with or restricts in any way the right
of the Company and its Subsidiaries to discharge any employee at any time
(subject to any contract rights of such employee).

 

7.3                               Indemnification Of Committee.  No member of
the Committee nor any officer or employee of the Company acting with or on
behalf of the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Committee, and each officer or employee of the
Company acting with it or on its behalf shall, to the extent permitted by law,
be fully indemnified and protected by the Company with respect to any such
action, determination or interpretation.

 

7.4                               No Plan Funding.  The Plan shall at all times
be entirely unfunded, and no provision shall at any time be made with respect to
segregating assets of the Company for payment of any amounts hereunder.  No
Participant, beneficiary, or other person shall have any interest in any
particular assets of the Company by reason of the right to receive Incentive
Compensation under the Plan.  Participants and beneficiaries shall have only the
rights of a general unsecured creditor of the Company.

 

7.5                               Governing Law.  This Plan shall be construed
in accordance with the laws of the State of Delaware and the rights and
obligations created hereby shall be governed by the laws of the State of
Delaware.

 

7.6                               Binding Effect.  This Plan shall be binding
upon and inure to the benefit of the Company, its successors and assigns, and
the Participants, and their heirs, assigns, and personal representatives.

 

7.7                               Construction of Plan.  The captions used in
this Plan are for convenience only and shall not be construed in interpreting
the Plan.  Whenever the context so requires, the masculine shall include the
feminine and neuter, and the singular shall also include the plural, and
conversely.

 

7.8                               Integrated Plan.  This Plan constitutes the
final and complete expression of agreement with respect to the subject matter
hereof.

 

8

--------------------------------------------------------------------------------


 

7.9                               Tax Requirements.  The Company (and, where
applicable, its Subsidiaries) shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy applicable taxes required by law to be withheld with respect to any
payment of any Incentive Compensation to a Participant.

 

7.10                        Adjustments. In the event of (a) any merger,
reorganization, consolidation, recapitalization, liquidation, reclassification,
stock dividend, stock split, combination of shares, rights, offering,
extraordinary dividend (including a spin-off), or other similar change affecting
the Company’s shares; (b) any purchase, acquisition, sale, or disposition of a
significant amount of assets other than in the ordinary course of business, or
of a significant business; (c) any change resulting from the accounting effects
of discontinued operations, extraordinary income or loss, changes in accounting
as determined under generally accepted accounting principles, or restatement of
earnings; or (d) any charge or credit resulting from an item which is classified
as “non-recurring,” “restructuring,” or similar unusual item on the Company’s
audited financial statements which, in the case of (a) — (d), results in a
change in the components of the calculations of any of the criteria upon which
the Performance Goals are based, as established by the Committee, in each case
with respect to the Company or any other entity whose performance is relevant to
the achievement of any Performance Goal included in an Award, the Committee
shall, without the consent of any affected Participant, amend or modify the
terms of any outstanding Award that includes any Performance Goal based in whole
or in part on the financial performance of the Company (or any Subsidiary or
division thereof) or such other entity so as equitably to reflect such event or
events, such that the criteria for evaluating such financial performance of the
Company or such other entity (and the achievement of the corresponding
Performance Goal) will be substantially the same (as determined by the Committee
or the committee of the board of directors of the surviving corporation)
following such event as prior to such event; provided, however, that the
Committee shall not take any action pursuant to this Section which would
constitute an impermissible exercise of discretion pursuant to Code
Section 162(m).

 

Article VIII

Amendment or Discontinuance

 

Except as provided in Section 7.10, the Committee may at any time and from time
to time, without the consent of the Participants, alter, amend, revise, suspend,
or discontinue the Plan in whole or in part; provided that any amendment that
modifies any pre-established Performance Goal for a Participant who is a Covered
Employee (or his successor(s), as may be applicable) under this Plan with
respect to any particular Performance Period may only be effected on or prior to
that date which is ninety (90) days following the commencement of such
Performance Period (and in the case of a Performance Period less than a Fiscal
Year, such determination shall be made no later than the date that 25% of the
Performance Period has elapsed).  In addition, the Board shall have the power to
discontinue the Plan in whole or in part and amend the Plan in any manner
advisable in order for Incentive Compensation granted under the Plan to qualify
as “performance-based” compensation under Code Section 162(m) (including
amendments as a result of changes to Code Section 162(m) or the regulations
thereunder to permit greater flexibility with respect to Incentive Compensation
granted under the Plan).

 

Article IX

Effect of the Plan

 

Neither the adoption of this Plan nor any action of the Board or the Committee
shall be deemed to give any Participant any right to be granted Incentive
Compensation or any other rights.  In addition, nothing contained in this Plan
and no action taken pursuant to its provisions shall be construed to (a) give
any Participant any right to any compensation, except as expressly provided
herein; (b) be evidence of any agreement, contract or understanding, express or
implied, that the Company or any Subsidiary will

 

9

--------------------------------------------------------------------------------


 

employ a Participant in any particular position; (c) give any Participant any
right, title, or interest whatsoever in or to any investments which the Company
may make to aid it in meeting its obligations hereunder; or (d) create a trust
of any kind or a fiduciary relationship between the Company and a Participant or
any other person.

 

Article X

Code Section 409A Compliance

 

This Plan is intended to comply with Code Section 409A and shall be interpreted
in a manner consistent with Code Section 409A and the treasury regulations and
guidance issued thereunder.  To the extent (i) any payment to which a
Participant becomes entitled under this Plan in connection with the
Participant’s termination of service with the Company (for reasons other than
death) constitutes a payment of deferred compensation subject to Code
Section 409A, and (ii) the Participant is deemed at the time of such termination
to be a “specified employee” under Code Section 409A to whom the following
provisions must apply, then such payment shall not be made or commence until the
earliest of (A) the expiration of the six (6) month period measured from the
date of Participant’s termination of service with the Company; or (B) the date
of the Participant’s death following such termination of service.  Upon the
expiration of the applicable deferral period, any payment which would have
otherwise been made during that period in the absence of this Article X shall be
made to the Participant or the Participant’s beneficiary.

 

Article XI

Term

 

The effective date of this Plan shall be as of July 1, 2013, subject to
stockholder approval.  The material terms of this Plan shall be disclosed and
submitted to the stockholders of the Company at the next annual meeting of
stockholders and thereafter every five (5) years (unless earlier terminated) for
approval in accordance with the requirements of Code Section 162(m). This Plan
and any benefits granted hereunder shall be null and void if stockholder
approval is not obtained at the applicable meeting of stockholders of the
Company, and no award or payment of Incentive Compensation under this Plan to
any Covered Employee shall be made unless such applicable stockholder approval
is obtained.  This Plan shall remain in effect until it is terminated by the
Committee or the Board.

 

* * * * * * * * *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
November 7, 2013, by its Chief Financial Officer and Secretary pursuant to prior
action taken by the Board.

 

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey N. Boyer

 

Name:

Jeffrey N. Boyer

 

Title:

EVP, Chief Financial Officer & Chief Administrative Officer

 

 

 

 

Attest:

 

 

 

 

 

By:

/s/ Meredith W. Bjorck

 

 

Name:

Meredith W. Bjorck

 

 

Title:

Secretary

 

 

 

11

--------------------------------------------------------------------------------